HOLLOWAY, Circuit Judge (dissenting) :
I respectfully dissent. In this en banc proceeding involving the re-consideration of Noyd v. McNamara, 378 F.2d 538, cert. denied, 389 U.S. 1022, 88 S. Ct. 593, 19 L.Ed.2d 667, I would modify the Noyd opinion so as to make clear that it does not bar a hearing by the courts of a habeas petition such as appellant’s where the Government makes no such objection thereto.
In the District Court the Government made no such objection to the hearing of appellant’s case on its merits, and it was thus decided. In our Court for our en banc deliberations the Government has submitted a memorandum to the United States Attorneys from the Department of Justice arrived at after consultation with the Department of Defense. We are advised that the Government position is that if court-martial charges have not been preferred, a service man denied discharge as a conscientious objector need not commit an offense and exhaust military judicial remedies as a pre-requisite to relief by way of habeas corpus proceedings in the Federal District Courts; that if court-martial charges have been preferred, military judicial remedies must be exhausted before such resort to the civil courts; and that the Government no longer urges the position taken by it in Noyd v. McNamara, supra. In short, the Government and the military departments raise no objection of lack of exhaustion of military judicial remedies in this type of case.
*135As the majority opinion points out, appellant has pursued the administrative remedies in the military establishment through an adverse ruling by the Secretary of the Army. The Government insists on no further administrative steps as a precondition to judicial review. And as the majority opinion also recognizes, there is no habeas corpus remedy available in the military courts prior to court-martial proceedings, for the Court of Military Appeals holds that it lacks jurisdiction to afford habeas relief in these circumstances. See Mueller v. Brown, 40 C.M.R. 246, and United States v. Snyder, 40 C.M.R. 192. So the only remedy that appellant has not exhausted is that of defying an order and asserting the conscientious objector claim as a defense to court-martial proceedings — a remedy whose exhaustion the military establishment has waived.
The opinion of the District Court and of this Court in the Noyd controversy spoke of the lack of súch exhaustion of remedies as a jurisdictional defect. 267 F.Supp. at 708; 878 F.2d at 539. However, the considerations underlying the opinions were that intervention of the civil courts in military affairs, without the exhaustion of military judicial remedies, was undesirable as “litigious interruption” in military discipline. In discussing the exhaustion principle as applied to military judicial remedies the Supreme Court has spoken of considerations that “* * * require a substantial degree of civilian deference to military tribunals.” Noyd v. Bond, 395 U.S. 683, 694, 89 S.Ct. 1876, 1883, 23 L.Ed.2d 631. The principle is one merely of “* * * a deferment of resort to the writ * * * ” Gusik v. Schilder, 340 U.S. 128, 132, 71 S.Ct. 149, 152, 95 L.Ed. 146. Thus the exhaustion requirement in this field is grounded in comity considerations and not on lack of jurisdiction.
In the case before us the comity basis for enforcing the exhaustion requirement is gone since the Government and the military establishment say that they raise no such question. In view of their position, in this type of controversy I feel we should accept the waiver of the exhaustion requirement as we have in other similar circumstances.1 Therefore, I would modify our Noyd opinion, due to the position taken by the Government in such conscientious objector habeas cases, to make clear that the case does not bar hearing of such claims since the exhaustion requirement has been waived.
For these reasons I respectfully disagree with the opinion of the Court and would hold that the District Court properly heard appellant’s case on the merits in view of the position taken by the Government.2

. In Federal habeas corpus proceedings challenging the validity of State Court convictions the parallel exhaustion principle based on comity considerations in favor of the State Courts is observed. See Fay v. Noia, 372 U.S. 391, 419-420, 83 S.Ct. 822, 9 L.Ed.2d 837; 28 U.S.C. § 2254(b). However, where the State authorities have waived the exhaustion requirement and the trial court has decided the cases on the merits, we have also considered the habeas petitioners’ cases on the merits. See Nance v. Baker, 400 F.2d 864 (10th Cir.); Hines v. Baker, 422 F.2d 1002 (10th Cir.) ; and Tipton v. Baker, 432 F.2d 245 (10th Cir.). See also Tolg v. Grimes, 355 F.2d 92, 97 (5th Cir.), cert. denied, 384 U.S. 988, 86 S.Ct. 1887, 16 L.Ed.2d 1005, holding that in such cases the principle of exhaustion is a matter of comity, and not of jurisdiction.


. Since the majority opinion does not reach the merits of appellant’s issues I also do not treat the contentions on the merits.